Citation Nr: 0424529	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  00-17 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
evaluated as 30 percent disabling prior to October 28, 2002 
and 60 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran was a member of the Puerto Rican Air National 
Guard with a period of active duty for training in August 
1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the San Juan, 
the Commonwealth of Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied a rating in 
excess of 30 percent for bronchial asthma.  In July 2001, the 
veteran and his son appeared and testified in Washington, 
D.C., before C.W. Symanski who is the Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing and to render a final determination in this case.  
38 U.S.C.A. § 7102(b) (West 2002).  The Board remanded the 
case to the RO in October 2001 for further development.  By 
rating decision dated September 2003, the RO increased the 
disability rating for bronchial asthma to 60 percent 
disabling effective to October 28, 2002.  The Board has 
rephrased the issue listed on the title page to reflect the 
staged rating in effect.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In October 2001, the Board remanded the claim for medical 
examination specifically requesting the examiner to "review 
the veteran's history of pharmacological treatment and 
identify any medication(s), if any, that may be considered a 
'systemic' (oral or parenteral) corticosteroid."  The 
examination report obtained, dated July 2003, does not 
specify which, if any, of the medications prescribed for the 
veteran may be considered a "'systemic' (oral or parenteral) 
corticosteroid."  The case, therefore, must be remanded to 
the RO for compliance with the terms of the October 2001 
Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Accordingly, this case is REMANDED to the RO via the AMC for 
the following:

1.  The RO should contact the veteran and request 
him to provide necessary releases for the RO to 
obtain complete treatment records from Drs. 
Lorenza, Garcia and Rosario since October 2002.  
The RO should also request him to provide the 
name(s), address(es) and approximate date(s) of 
treatment for all private and health care 
providers whose records since October 2002 may be 
both relevant and not currently associated with 
the claims folder.  Thereafter, the RO should 
obtain complete medical records from Drs. 
Lorenza, Garcia and Rosario and any other medical 
providers identified by the veteran.

2.  The RO should obtain the veteran's VA 
clinical records since March 2003.

3.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA is completed.

4.  Upon completion of all requested development, 
the veteran should be afforded a VA examination 
to determine the extent and severity of his 
service connected bronchial asthma.  The claims 
folder should be made available to the examiner 
for review before examination.  All necessary 
tests and studies, including Pulmonary Function 
Testing (PFT), should be performed and clinical 
manifestations should be reported in detail.  
Additionally, the examiner is requested to review 
the veteran's history of pharmacological 
treatment and identify any medication(s), if any, 
that may be considered a "systemic" (oral or 
parenteral) corticosteroid.   

5.  Thereafter, the RO should readjudicate the 
claim on appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with an SSOC.  
An appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




